Citation Nr: 1533133	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  09-05 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service-connection for toxic damage/chemical hypersensitivity.

2.  Entitlement to a compensable disability rating for service-connected chronic fatigue syndrome (CFS) prior to December 19, 2005, and in excess of 20 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1982 to September 2005.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  Original jurisdiction over this case now resides with the RO in Nashville, Tennessee.

In July 2010, the Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

The case was recently remanded by the Board in November 2013, and has since been returned to the Board.  

In a March 2014 rating decision, the Veteran's CFS rating was increased to 20 percent, effective December 19, 2005.  Although this was a partial grant of the benefit sought, the Board notes that the Veteran has indicated continued disagreement with the rating assigned for his CFS, and the Veteran has not been granted the maximum benefit allowed; thus, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The issue of entitlement to service connection for toxic damage/chemical hypersensitivity addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeal period the Veteran's CFS has been manifested by symptoms that were nearly constant and he has restricted routine activities by less than 25 percent of the pre-illness level.  He did not have symptoms that waxed and waned resulting in periods of incapacitation of at least four but less than six weeks total duration per year.  


CONCLUSION OF LAW

The criteria for a 20 percent disability rating, prior to December 19, 2005, for CFS have been met, but at no time during the appeal period have the criteria for a rating in excess of 20 percent for CFS been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.88b, Diagnostic Code 6354 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in April 2006 and September 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

With respect to the Veteran's claim for higher initial rating for his CFS, the Board notes that in cases where a compensation award has been granted and an initial disability rating and effective date have been assigned, the typical claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because service connection for CFS has already been granted, VA's VCAA notice obligations with respect to that issue are fully satisfied, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) [where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements].

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ explained the issues on appeal during the hearing and generally discussed the basis of the prior determination.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ( stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced national service organization and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for a grant of an increased rating.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claim. 

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

The RO provided the Veteran appropriate VA examinations most recently in February 2014, with an addendum opinion dated that same month.  The VA examination reports are thorough and supported by the other treatment evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examination report also discussed the impact of the disability on the Veteran's daily living.  Based on the examination, the absence of evidence of worsening symptomatology since the examination, and the fact there is no rule as to how current an examination must be, the Board concludes the February 2014 examination reports in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Given the February 2014 VA examination report, with an addendum opinion dated that same month; the association of outstanding treatment records; and the subsequent readjudication of the claim; the Board finds that there has been substantial compliance with its November 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran's CFS is currently assigned a 20 percent rating, pursuant to 38 C.F.R. § 4.88b, Diagnostic Code 6354.  Under that diagnostic code, a 10 percent disability evaluation is assigned when there is debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, confusion, or a combination of other signs and symptoms) which wax and wane but result in periods of incapacitation of at least one but less than two weeks total duration per year, or symptoms controlled by continuous medication.  A 20 percent evaluation is contemplated when those symptoms are nearly constant and restrict routine activities by less than 25 percent of the pre-illness level, or which wax and wane resulting in periods of incapacitation of at least two but less than four weeks total duration per year.  A 40 percent evaluation is warranted when those symptoms are nearly constant and restrict routine activities to 50 to 75 percent of the pre-illness level, or which wax and wane resulting in periods of incapacitation of at least four but less than six weeks total duration per year.  A 60 percent evaluation is assigned when the symptoms are nearly constant and restrict routine activities to less than 50 percent of the pre-illness level, or which wax and wane resulting in periods of incapacitation of at least six weeks total duration per year.  A 100 percent rating is warranted for symptoms that are nearly constant and so severe as to restrict routine activity almost completely and which may occasionally preclude self-care.  

For purposes of applying these criteria, the condition will be considered incapacitating only while it requires bed rest and treatment by a physician.  38 C.F.R. § 4.88b, Diagnostic Code 6354, Note.

Factual Background and Analysis

The Veteran contends that his CFS warrants a rating in excess of 20 percent.  

By way of background, the RO awarded service connection for CFS in a June 2007 rating decision.  The RO assigned a noncompensable rating, effective October 1, 2005.  Following his appeal, the Veteran's rating for his CFS was increased in a March 2014 rating decision.  He was assigned a 20 percent rating, effective December 19, 2005.  In the March 2014 rating decision, the AMC indicated that the 20 percent rating was effective the date of the Veteran's claim.  

The Board notes that if a veteran files for service connection within one year of his discharge from the military, his effective date is the first day of the month after he is discharged from the military.  See 38 C.F.R. § 3.400.  As will be discussed further below, the Board finds that a 20 percent rating is warranted for the entire appeal period, and thus, any error in effective date noted in the March 2014 rating decision is remedied.  

Just prior to retirement from service, the Veteran submitted a document listing his symptoms and complaints.  This statement mainly includes the complaints described in his October 2005 statement discussed below.  The service treatment records document the Veteran's long history of chronic fatigue syndrome.  


In an October 2005 communication to VA, the Veteran reported the following symptoms:  

I have had the following symptoms fatigue exhaustion, lethargy unrefreshed sleep, daytime sleepiness, sleep disturbances with alpha delta wave intrusion, post external malaise after exercise lasting over 24 hours, exercise intolerance, short term memory, problems poor concentration, memory loss, forgetfulness, mental confusion, poor analytical thinking, brain damage/fog, lightheadedness, low immune system/natural killer cell function, muscle soreness and weakness, muscle twitching, poor physical stamina and endurance, slow functioning and movement, recurrent sore throat, food and environmental allergies, night sweats, hypersensitivity to heat and cold, heat intolerance, excess sweating, poor temperature regulation, low body temperature, cold hands and feet, vision problems (blurriness, double vision, flashing lights, floaters, spots, difficulty switching from one focus to another, pain, sensitivity prolonged blurriness/pain after dilation procedure, seeing spots when I rub eyes, and sensation/pressure behind/around eyes), neurally mediated hypotension, low blood pressure, tinnitus, prostate problems, premature ejaculation, bad breath and body odor, systemic yeast infection, weakness on left side of body, slow healing of wounds, dyspnea (out of breath, panting, and air hunger doing normal activities with little or no exertion), loud frequent burping, hair loss, vertical ridges in nails, restless leg syndrome, lower peak oxygen consumption and poor bike test scores, balance problems, and numbness and tingling in arms and legs.

      I tested positive for Epstein Barr Virus in 1990

I have low immunity and a very low natural killer cell function (confirmed on a test in 1999).  I was hospitalized in 1983 with mononucleosis and double pneumonia for 10 days.  After leaving the hospital I had a persistent lung infection that lasted 5 months.  I believe that this weakened my body and contributed to me coming down with CFS 3 years later.

The Veteran was afforded a VA examination in July 2006, during which he reported a history of chronic fatigue beginning in 1986.  He reported symptoms of daytime fatigue, persistent chronic fatigue, and tiredness following an assignment in service.  He described the course of symptoms as intermittent with remissions, but denied any current treatment for it.  The examiner diagnosed CFS, with no significant effects on his usual occupation.  The CFS was noted to mildly impact all activities of daily living, except driving.  The examiner opined that examination of the Veteran did not show any chronic medical illnesses.  His complaints are noted in his medical history, but they are not currently causing a problem or limitation in his work.  

During a genitourinary VA examination in August 2006, the Veteran denied any lethargy or weakness.  

During the Veteran's July 2010 Travel Board hearing, he testified to symptoms for CFS as described in his October 2005 letter (quoted above).  He reports that his symptoms had their onset in 1986, and have continued since.  It has impacted his life as he is not as active as he used to be, and he is unable to take jobs/get promotions as he would like due to his need to conserve his energy and take of his health.  The Veteran further stated that not many doctors understand CFS, and it is a devastating long-term illness.  

In a December 2010 letter from the Veteran's treating physician, she indicated that his CFS significantly impacts him.  She stated that:

Since July of 1986 he has struggled with daily symptoms of significant fatigue or exhaustion.  He has poor tolerance to exercise, which increases his fatigue.  He has non restorative sleep, awaking tired.  He struggles with concentration problems, such as difficulty thinking clearly and fully comprehending and retaining what he reads and hears, calculating numbers and problem solving.  He has memory problems and forgetfulness.  

He has to push himself to work and function, greatly reducing his quality of life.  He has managed to work but is more limited in what he is able to do.  He cannot handle physically challenging tasks, significant stress, extreme hot or cold environments, and mentally challenging jobs can be difficult for him.  He did not have these limitations prior to developing chronic fatigue syndrome.

Treatment for this condition is very limited and difficult.  He manages by getting extra rest trying to minimize stress, doing very light exercise and taking supplements that might help his condition

In February 2014, the Veteran was afforded another VA examination for his CFS, during which he reported worsening symptoms.  He described more fatigue, exhaustion, malaise, lack of stamina, unrefreshed sleep, and shortness of breath.  The Veteran is not on continuous medication for control, and the examiner excluded any other clinical conditions that could produce similar symptoms.  The examiner noted that the Veteran did not have an acute onset of chronic fatigue syndrome, and his debilitating fatigue has not reduced his daily activity to less than 50 percent of his pre-illness level.  The examiner noted he had generalized muscle aches/weakness, headaches, and sleep disturbance.  The cognitive impairment he experiences includes inability to concentrate and confusion.  The Veteran's symptoms are near constant, and restrict routine daily activities compared to his pre-illness level.  The examiner described this restriction of routine daily activities as being less than 25 percent of his pre-illness level-in other words, more than 75 percent of his pre-illness level of activities is not restricted.  The examiner found no evidence that the Veteran's CFS symptoms result in periods of incapacitation, nor does he have any other pertinent physical findings, complications, conditions, signs, or symptoms.  The examiner opined that the Veteran's CFS does not impact his ability to work.  

Upon careful review of the evidence of record, the Board finds that the Veteran is entitled to a 20 percent rating, but no higher, during the entire appeal period for his CFS.  As noted above, the Veteran's date of claim was December 19, 2005, but he filed this within a year of discharge from service.  As such, a 20 percent rating is warranted, beginning October 1, 2005.  The Board finds, however, that the preponderance of the evidence is against a rating in excess of 20 percent for his service-connected CFS.  

Importantly, the evidence does not reveal symptoms that are nearly constant and restrict routine activities to 50 to 75 percent of the pre-illness level, or that wax and wane resulting in periods of incapacitation of at least four but less than six weeks total duration per year.  Indeed, the February 2014 VA examiner stated that the Veteran's symptoms restricted his activity by less than 25 percent of the pre-illness level and indicated that there were no periods of incapacitation.  Moreover, the examiner found that the Veteran's CFS does not prevent his ability to work.  These findings are also consistent with the other evidence, including the Veteran's testimony.  Accordingly, the Board finds the symptomatology of record consistent with the 20 percent rating assigned.

Again, although the Veteran is competent to report that his disability worse than presently rated, the question of whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Here, although the Veteran may believe that he meets the criteria for the next higher disability rating, the medical findings do not meet the schedular requirements for a higher evaluation, as explained and discussed above.  The Board has concluded that the medical evidence, prepared by skilled professionals, is more probative of the degree of disability for his CFS.  Furthermore, there is no basis for a staged rating for this disability.  Neither the lay nor the medical evidence reflects that the disability meets the criteria for a rating higher than 20 percent at any time during the appeal period.  As such, the Board finds that a uniform disability rating is appropriate for each disability.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Other than increasing the noncompensable rating to 20 percent from October 1, 2005, the preponderance of the evidence is against the claim for a higher rating.  The signs and symptoms of the Veteran's CFS do not meet or more nearly approximate the criteria for a rating in excess of the 20 percent currently in effect.  Accordingly, an increased schedular rating is not warranted.

Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected CFS is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's CFS with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology with respect to the symptoms he experiences.  Specifically, the Veteran consistently reports symptoms such as those detailed by him in his October 2005 statement outlined above.  The current 20 percent rating under Diagnostic Code 6354 is specific for such symptomatology and it considers CFS's impact on the Veteran's restriction of routine activities as compared to his pre-illness levels.  Thus, the Veteran's current schedular rating is adequate to fully compensate him for his disability on appeal. 

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board has considered whether this appeal raises a claim of entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation).  The Board notes that upon review of the evidence of record, the Veteran has not contended he is unemployable solely due to his service-connected CFS.  Indeed, there is evidence that his CFS has caused him limitations at work, but he is still employed.  Further, there is no suggestion, either from the Veteran or from the evidence itself, that the service-connected CFS has a profound effect on his ability to work in and of itself.  Therefore, the Board finds that this appeal does not encompass a TDIU claim at this time.


ORDER

A 20 percent rating, but no higher, is warranted for the entire appeal period for the Veteran's CFS.

REMAND

Unfortunately, the Board finds that additional development is necessary regarding the Veteran's service connection claim for toxic damage/chemical hypersensitivity.  For reasons explained immediately below, a remand is necessary for further evidentiary development, and to ensure compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board most recently remanded the claim in November 2013 for an additional opinion related to the Veteran's claimed toxic damage/chemical hypersensitivity.  Importantly, the Board requested that a VA examiner determine whether the claimed chemical hypersensitivity is a symptom of another disorder or whether it is a separately diagnosed disease entity related to service.  

The Veteran was afforded a VA examination in February 2014, during which the examiner indicated that she was unable to provide a definitive diagnosis related to the claimed chemical hypersensitivity disorder.  She explained that referral to a neuropsychologist was necessary for a definitive diagnosis and to determine if symptoms are associated with another disorder.  

The request was forwarded to another examiner who indicated that upon further review, no neuropsychological examination was warranted at that time.  The examiner noted that these examinations are primarily used in cases where there is evidence of cognitive and behavioral issues.  The examiner found that these issues were not present in the Veteran's case and cancelled the neuropsychological examination request.  The Board notes, however, that no other appropriate examiner provided an opinion with respect to the toxic damage/chemical hypersensitivity claim as requested in the November 2013 remand.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's electronic claims file should be forwarded to and be reviewed by an appropriate examiner for an opinion as to the nature and etiology of his claimed chemical hypersensitivity.  

After review of the Veteran's service treatment records, post-service treatment records, and the Veteran's own lay statements, the examiner should determine whether the Veteran's claimed chemical hypersensitivity is a symptom of another disorder, or whether it itself is a diagnosed disease entity.  If a hypersensitivity disability is diagnosed, the physician should provide an opinion, with supporting rationale, as to whether it is as likely as not that such disability is due to the Veteran's military service, to include his exposure to chemicals in 2001.  

If there is no diagnosed chemical hypersensitivity disability as such, but rather the hypersensitivity is associated with another disability [either nonservice-connected or service-connected], this should be made clear.  If the hypersensitivity is associated with a nonservice-connected disability, to include brain dysfunction, the examiner should provide an opinion, with supporting rationale, as to whether it is as likely as not that any such disability is due to the Veteran's military service, to include his exposure to chemicals in 2001.

It is left to the examiner's discretion whether to reexamine the Veteran.  

A complete rationale is required for all opinions provided.  A report should be prepared and associated with the Veteran's electronic claims folder.  

2.  To avoid any future remands, the AOJ is asked to review the examiner's opinion(s) to determine whether he or she fully answered the questions listed above.  If not, request an addendum opinion.  

3.  After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


